 KAMINSKI BROTHERS,INC.553CONCLUSION OF LAWRespondentshaveengaged in no conduct violative of Section 8(a)(5) and (1) ofthe Act.RECOMMENDED ORDERThe complaint shouldbe, andherebyis,dismissed.Local Union No. 542-A, -B, -C, International Union of OperatingEngineers,AFL-CIO [Kaminski Brothers,Inc.]andDistrict 50,United Mine Workers of America.Case No. 4-CP-69.May 12,1965DECISION AND ORDEROn a charge filed March 24,1964, by District 50, United Mine Work-ers of America (referred to herein as District 50), the General Coun-sel for the National Labor Relations Board by the Regional Directorfor Region 4 issued a complaint and notice of hearing on May 11,1964, against Local Union No: 542-A,-B,-C, International Union ofOperating Engineers, AFL-CIO, herein referred to as Respondentor Local 542, alleging that Respondent had engaged in and was engag-ing in unfair labor practices affecting commerce within the meaningof Section 8(b) (7) (C) of the National Labor Relations Act, asamended.Copies of the complaint and notice of hearing were there-after duly served upon the Respondent.The Respondent filed itsanswer on May 26, 1964.A hearing was held on June 17, 1964. Thereafter, on January 29,1965, Respondent, District 50, and the General Counsel of the Boardentered into a stipulation in which the parties agreed that the formalpapers, the exhibits, and the transcript of testimony in the matterbefore the United States District Court for the Middle District ofPennsylvania, entitled "Bernard Samoff, Regional Director for theFourth Region of the National Labor Relations Board, Petitioner, andLocal Union No. 542-A,-B,-C, International Union of Operating En-gineers, AFL-CIO, Respondent," Civil No. 8460, together with briefsfiled with Trial Examiner, shall constitute the entire record in thecase.The parties waived the making of findings of fact and conclu-sions of law by a Trial Examiner and the issuance of a Trial Exam-iner's Decision and submitted the case to the Board for decision.By an order dated February 4, 1965, the Board ordered that thestipulation be approved and made a part of the record herein, and fur-ther ordered the proceeding transferred to and continued before theBoard for the purpose of making findings of fact and conclusions oflaw, and for the issuance of a Decision and Order.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].152 NLRB No. 54. 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE COMPANIES INVOLVEDKaminski Brothers, Inc., is, and has been at all times materialherein, a corporation duly organized under, and existing by virtue of,the laws of the Commonwealth of Pennsylvania, and maintains its-principal office and place of business at Avoca, Pennsylvania.At alltimes material herein, it has been engaged in strip mining of coal andin highway construction.During the past year, Kaminski Brothers,in the course and conduct of its business operations, purchased goodsand materials valued in excess of $50,000 from firms located in Penn-sylvania, which firms had received such goods and materials directlyfrom States other than Pennsylvania.At all times material herein,Kaminski has been the prime contractor in the construction of a portionof United States Interstate Highway No. 80 located in Monroe County,Pennsylvania, pursuant to a contract in an amount in excess of $3 mil-lion awarded to Kaminski Brothers by the Pennsylvania Departmentof -Highways.In view of the foregoing facts and on the record as a whole, we findthat Kaminski Brothers, Inc., is engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.H. THE LABOR ORGANIZATIONS INVOLVEDLocal Union No. 542-A,-B,-C, International Union of OperatingEngineers, AFL-CIO, and District 50, United Mine Workers ofAmerica, are labor organizations within the meaning of Section 2(5)of the Act.III.THE UNFAIR LABOR PRACTICESFactsThe facts are not materially in dispute.Kaminski Brothers, Inc.,was incorporated in 1949 and, until recently, was primarily engagedin strip mining of coal.Kaminski Construction Company, a relatedcompany, was incorporated in 1962. Both corporations are commonlycontrolled, have the same officers, and share common offices.On April 10, 1962, Kaminski Construction entered into a contractwith Local 542 covering all operating engineers engaged in highwaywork performed in 29 counties of eastern Pennsylvania, includingMonroe County. The contract's expiration date was December 31,-1963.However, an automatic renewal clause provided,inter alia,that"This agreement shall continue from year to year unless notice to ter-minate or to effect a change ... is given in writing 90 days prior toexpiration."The only work performed by Kaminski Construction wasas a subcontractor on two highway construction jobs, the latter having KAMINSKI BROTHERS, INC.555been completed in July 1963. Thereafter, Kaminski Construction hadno employees on its payroll.On September 12, 1963, Local 542 wrotea letter to Kaminski Construction citing the automatic renewal clauseof the contract and stating that it desired to meet "for the purpose ofdiscussing the terms and conditions of a new agreement to replace theabove agreement which expires on December 31, 1963."KaminskiConstruction made no reply to the letter. In November 1963, Kamin-ski Construction requested the Operating Engineers' welfare and pen-sion fund to "please discontinue mailing monthly reports because weare not active with the Engineers at the present time." The record doesnot indicate that Local 542 made any further effort to communicatewith Kaminski Construction until March 1964.Prior to 1964, Kaminski Brothers, the older company, had beenoccupied exclusively in strip mining and its employees so engagedwere and still are represented by District 1 of the United Mine Work-wers.On January 24, 1964, Kaminski Brothers expanded its operationsto include highway construction work when it bid for, and was subse-quently awarded, the prime contract on the construction of 4.6 milesof highway in Monroe County, Pennsylvania.Uncontroverted testi-mony by John Kaminski, the president of both corporations, indicatedthat Kaminski Brothers, rather than Kaminski Construction, bid forthe contract because the former owned most of the equipment andbecause Kaminski Construction was too small to bid or obtain sufficientbonding on a job of that size (approximately $3,268,000).Shortly thereafter, John Kaminski was approached by AlfredCherney, a representative of District 50, who stated that lie had learnedof Kaminski Brothers' low bid on the job and asked the Company tosign a contract with District 50 as representative of its highway work-ers.On February 19, following several meetings between Cherney andKaminski's attorney, Kaminski signed an authorization for the Penn-sylvania Heavy and Highway Contractors' Bargaining Committee tobargain for Kaminski Brothers and an agreement to be bound by thethen current contract between District 50 and that committee.On March 5, 1964, Frank Priscopo, Local 542's business representa-tive, contacted Kaminski Brothers and arranged to meet with JohnKaminski on March 11. On March 9, Kaminski Brothers commencedwork on the highway job using seven or eight employees who had beentransferred from the strip mining operation.'At the March 11 meet-ing Priscopo demanded that Kaminski Brothers sign a contract withLocal 542.Kaminski replied that Local 542 was too late since he hadalready entered into a contract with District 50.Priscopo stated thathe did not know that there was more than one Kaminski company and'Kaminski Brothers subsequently hired additional employees for the job and at thetime of the hearing was using about 16 men. John Kaminski anticipated that some50 to 75 employees would eventually be required when the job was in full operation. 556DECISIONSOF NATIONALLABOR RELATIONS BOARDthat, had he been aware of this, he would have signed up all the com-panies, apparently referring to the earlier contract with KaminskiConstruction.The following day, March 12, Local 542 began picketing the officeand garage occupied by the Kaminski corporations.The signs read"Kaminski Brothers and Kaminski Construction Co. Unfair to Local542, Operating Engineers." In an attempt to settle the matter, a meet-ing was arranged between Priscopo and Kaminski's attorney at whichPriscopo again demanded that Kaminski sign a contract with Local542.The charge herein was filed on March 24, 1964. On March 25the picketing was extended to the road construction site.On or aboutApril 15 or 20 the wording on the picket signs was changed to read"Kaminski Refuses to Renew Contract with Operating Engineers andHas Signed Contract with District 50 to Break Engineers' Picket Line.District 50 Is Taking Jobs From Operating Engineers and WorkingWith Employer Against Trade Union Movement."On five occasions drivers for various suppliers or customers refusedto deliver materials or otherwise cross the picket line at Kaminski'soffices.In addition, drivers for another supplier refused to deliverready-mix concrete required for the erection of a bridge at the con-struction site.All picketing continued until it was enjoined on May 8.Contentions of the PartiesGeneral Counsel asserts that Respondent's contract with KaminskiConstruction Co. had expired as a result of Local 542's letter of inten-tion under the renewal clause, and that, in any event, the contract waswith Kaminski Construction Co. and not Kaminski Brothers.Gen-eral Counsel urges that the evidence demonstrates that the primaryobject of the picketing was to force Kaminski Brothers to sign a con-tract with Local 542, and that the picketing therefore violated Section8 (b) (7) (C).General Counsel argues further that Respondent maynot claim the benefits of the publicity proviso of Section 8(b) (7) (C)since the signs failed to "truthfully advise the public" and were dis-played at locations far removed from the public.Finally, GeneralCounsel asserts that the picketing is illegal in any case since its effectwas to induce drivers for suppliers not to make deliveries or otherwiseperform services relating to Kaminski.Respondent contends that its letter to Kaminski Construction Co.was only an expression of an intention to renew or extend the old con-tract and did not serve to terminate the relationship with the Employer.Respondent argues further that the contract remained in effect becauseKaminski Construction failed to comply with the Section 8(d)requirements for its effective termination and that, in this case, eventermination of the contract itself would be insufficient to sever the"relationship" which had been built up between the parties during the KAMINSKI BROTHERS, INC.557contract term.Although Respondent does not impugn Kaminski'smotives in setting up multiple corporations,it nevertheless concludesthatKaminski Construction and Kaminski Brothers are a singleemployer for the purposes of Section8(b) (7) (C).Thus, Respond-ent's argument continues,since it was already under an existing con-tract with Kaminski Bros.,itwasnot picketing for the purposes pro-scribed by Section 8(b) (7) (C). Respondent alternatively claims thatits activity is protected under the publicity proviso of8 (b) (7) (C).Respondent also accuses Kaminski Brothers of violating Section 8(a)(1), (2), (3), and(5) and 8(d),2 and of engaging in a conspiracy withDistrict 50 in violationof the Clayton Act.ConclusionUpon the basis of the foregoing evidence, we find that the Respond-cnt carried on picketing for the proscribed object of forcing or requir-ing Kaminski Brothers to recognize or bargain with it as representa-tive of its employees. The picketing commenced the day after Respond-ent's agent demanded a contract from Kaminski Bros.; was suspendedonly during the period that Kaminski's attorney met with Priscopo,who repeated his demand; and was resumed when Kaminski againrefused to sign. In addition, Respondent's placards, which appearedafter the middle of April, specifically claimed that the Union's com-plaint was the failure to renew the contract.Respondent's assertionthat the picketing was for the purpose of enforcing the contract ofApril 10, 1962, fails to withstand scrutiny.We are satisfied that Respondent's letter of September 12, 1963, wasintended to and, in fact, did serve to foreclose the possibility that theold contract would renew itself. The letter specifically referred to thecontract's renewal clause and asked for discussions for the purpose ofreplacing the expiring contract.A collective-bargaining contract,under these circumstances, is not accorded perpetual life, regardless ofaction or inaction by the parties.By the same token, the fact thatRespondent had enjoyed a contractual relationship with KaminskiConstruction for nearly 2 years did not grant it any vested right in thepreservation of that relationship beyond its agreed termination date .3Moreover, even assuming,arguendo,that Respondent's contract withKaminski Construction survived its termination date, the record offers2 Charges by Respondent alleging these violations were filed April 24 asCase No. 4-CA-3325.They were dismissed as without merit by the Regional Director for Region 4on May 1. and his ruling was sustained by the General Counsel on June 11.Under thecircumstances,we will not reconsider the General Counsel's disposition of the merits ofthese charges.Cf.International Hod Carriers;Building and Common Laborers' Unionof America,Local 840,AFL-CIO (Charles A. Bhnne,d/b/a C. A. Blinne ConstructionCompany),135 NLRB 1153.3 SeeLocal 642, International Union of Operating Engineers,AFL-CIO (R. S Noonan,Inc), 142NLRB 1132,enfd. 331 F.2d 99 (C.A. 3), 1964 558DECISIONSOF NATIONALLABOR RELATIONS BOARDno evidence to indicate that the contract would- have had any bindingeffect on Kaminski Bros. As set forth above, Kaminski Brothers wasa separate corporation, incorporated several years before KaminskiConstruction.Until the present case, Kaminski Brothers was solelyoccupied in strip mining and had a contract with District 1 of theUnited Mine Workers covering its employees so engaged. Respondentdoes not assert, nor does any evidence appear in the record to indicate,that Kaminski Brothers was chosen to bid on the highway constructionjob for any reasons other than those asserted by John Kaminski.4Likewise, there is no evidence to support Respondent's contentionthat the picketing was designed to advise the public truthfully thatKaminski neither employed their members nor had a contract withLocal 542.On the contrary, the signs exhibited from the start of thepicketing until the middle of April declared nothing other than thefact that Kaminski corporations were "unfair."Those signs whichwere subsequently carried accused the companies of a conspiracyagainst Respondents and the trade union movement. In addition, thesigns contained an untrue assertion that Kaminski Brothers signedits contract with District 50 for the purposes of breaking the Respond-ent's picket line which had, in fact, been established after the execu-tion of that contract, and that Kaminski Brothers refused to renewits contract with Local 542, although no such contract had everexisted.Notwithstanding the content of the picket signs, it is clear that thepicketing was not designed for publicity purposes. The picketing tookplace at two locations, in front of Kaminski's gate, which was situateddown a secondary road some distance from the main highway, and ina sparsely settled area near the construction project itself.Evidenceindicated that the road leading to the Kaminski gate passed a smallsettlement with only a few houses, and the road near the constructionsite was traveled by few vehicles not directly involved in the work. Inneither case is it clear that the general public would be able to observethe signs. In one instance pickets called to an employee to leave thejob.Under these circumstances we find that the purpose of the picket-ing was not to advise the public, but, rather to notify Kaminski'semployees and those employees of other employers dealing with Ka-minski of the existence of the dispute and to induce them to either leavetheir work or to avoid performing services on behalf of Kaminski.,'4Member Fanning does not agree on the facts of this case that Kaminski Brothersand Kaminski Construction, although separate corporations, are necessarily separate em-ployers under this statute.He therefore does not rely upon the assumption that Re-spondent's contract with Kaminski Construction may have survivedits termination datein finding that Respondent violated Section 8(b) (7) (C).5Hoisting and Portable Engineers Local Union 101, etc.(Sherwood Construction Com-pany, Inc.),140 NLRB 1175. KAMINSKI BROTHERS, INC.- .559We find, accordingly, that Respondent's picketing violated' Section8(b) (7) (C) of the Act.IV.THE REMEDYHaving found that Respondent engaged in certain unfair labor prac-tices, we shall order that it cease and desist therefrom and that it take.certain affirmative action of the type conventionally ordered in such-cases, as provided in the Order below, necessary to remedy and removethe effects of the unfair labor practices and to effectuate the purposesof the Act.CONCLUSIONS Or LAW1.Kaminski Brothers, Inc., is an employer engaged in commercewithin the meaning of Section 2 (6) and (7) of the Act.2.Respondents are a labor organization within the meaning of See--tion 2 (5) of the Act.3.By picketing Kaminski Brothers, Inc., from March 12 to May 8,.1964, with an object of forcing and requiring Kaminski Brothers, Inc.,to bargain with Respondent, without being currently certified as therepresentative of Kaminski Brothers employees and without a petitionunder Section 9(c) being filed within a reasonable period of time,Respondent engaged in unfair labor practices within the meaning ofSection 8 (b) (7) (C) of the Act.4.The aforesaid unfair labor practices are unfair labor practices,affecting commerce within the meaning of Section 2(6) and (7) ofthe Act.ORDERPursuant to Section 10 (c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders that theRespondent, Local Union No. 542-A,-B,-C, International Union ofOperating Engineers, AFL-CIO, its officers, agents, and representa-tives, shall :1.Cease and desist from picketing or causing to be picketed, or-threatening to picket or cause to be picketed, Kaminski Brothers, Inc.,where an object thereof is forcing or requiring said Employer to rec-ognize or bargain with it as the representative of its employees in vio-lation of Section 8 (b) (7) (C) of the Act.2.Take the following affirmative action which the Board finds wilteffectuate the policies of the Act :(a)Post at its business offices and meeting halls in Avola, Pennsyl-vania, copies of the attached notice marked "Appendix." 6 Copies of8In the event that this Order is enforced by a decree of a United States Court of-Appeals, the words "a Decree of the United States Court of Appeals, Enforcing an Order"shall be substituted for the words"a Decision and Order " 560DECISIONSOF NATIONAL LABOR RELATIONS BOARDsaid notice,to be furnished by the Regional Director for Region 4,shall, afterhaving been duly signed by an authorized representativeof the Respondent, be posted by it immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter, in conspic-uousplaces, including all places where notices to members are custom-arily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial.(b)Transmit to the Regional Director for Region 4 signed copiesof said notice for posting by Kaminski Brothers, Inc., the Employerwilling, in places where notices to employees are customarily posted.(c)Notify the Regional Director for Region 4, in writing, within10 days from the date of this Order, what steps Respondents have takento comply herewith.APPENDIXNOTICE TO ALL MEMBERS OF LOCAL UNIONNo.542-A,-B,-C, INTERNA-TIONAL UNION OF OPERATING ENGINEERS,AFL-CIO,AND TO ALLEMPLOYEES OFKAMINSKI BROTHERS, INC.Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the purposes of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT under conditions prohibited by Section 8 (b) (7)(C) of the Act picket or cause to be picketed or threaten to picketor caused to be picketed Kaminski Brothers, Inc., where an objectthereof is to force or require the said Employer to recognize orbargain with us as the representative of its employees.LOCAL UNIONNo. 542-A,-B,-C, INTERNA-TIONAL UNION OF OPERATING ENGINEERS,AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This noticemustremain posted for 60 consecutive days from the dateof posting, and must not be altered, defaced, or covered by any othermaterial.Employees may communicate directly with the Board'sRegionalOffice, 1700 Bankers Security Building, Philadelphia, Pennsylvania,Telephone No. 735-2612, if they have any question concerning thisnotice or compliance with its provisions.